              Case 3:20-cv-05066-BHS Document 39 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MICHAEL DENTON,                                  CASE NO. C20-5066 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9   v.                                               AND RECOMMENDATION

10   RON HAYNES,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 34, and

15   Petitioner Michael Denton’s (“Denton”) objections to the R&R, Dkt. 35.

16          On October 13, 2020, Judge Creatura issued the R&R recommending that the

17   Court deny Denton’s petition on the merits. Dkt. 34. On October 20, 2020, Denton filed

18   objections. Dkt. 35.

19          The district judge must determine de novo any part of the magistrate judge’s

20   disposition that has been properly objected to. The district judge may accept, reject, or

21   modify the recommended disposition; receive further evidence; or return the matter to the

22   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).


     ORDER - 1
             Case 3:20-cv-05066-BHS Document 39 Filed 11/10/20 Page 2 of 2




 1         In this case, Denton fails to identify any error in the R&R. Instead, he repeats the

 2   same arguments that Judge Creatura rejected in the R&R. Based on the thorough and

 3   detailed R&R, the Court concludes that Denton has failed to establish any right to federal

 4   habeas relief. Therefore, the Court having considered the R&R, Denton’s objections, and

 5   the remaining record, does hereby find and order as follows:

 6         (1)    The R&R is ADOPTED;

 7         (2)    Denton’s petition is DENIED;

 8         (3)    A Certificate of Appealability is DENIED; and

 9         (4)    The Clerk shall enter a JUDGMENT and close the case.

10         Dated this 10th day of November, 2020.

11

12

13
                                              ABENJAMIN H. SETTLE
                                               United States District Judge

14

15

16

17

18

19

20

21

22


     ORDER - 2
